IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                            Assigned on Briefs September 20, 2010

            WILLIAM E. JARVIS v. STATE OF TENNESSEE, EX REL,
                           JANICE L. BANE

                    Appeal from the Criminal Court for Davidson County
                             No. 4190   Steve R. Dozier, Judge


                 No. M2010-00137-COA-R3-CV - Filed December 29, 2010


Father previously convicted of contempt for failure to pay child support appeals the dismissal
of his petition seeking habeas corpus relief. Finding that the petition does not allege facts
sufficient to support the issuance of a writ of habeas corpus, the judgment is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

William E. Jarvis, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Mark A. Fulks, Senior Counsel,
Criminal Justice Division, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION 1

       William Jarvis appeals the dismissal of his petition for a writ of habeas corpus, which
he filed in Davidson County Criminal Court, seeking relief from a sentence of 180 days
incarceration, imposed as a result of the determination by the Fourth Circuit Court for
Davidson County that Mr. Jarvis was in contempt of court. Mr. Jarvis appealed the initial


       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
finding of contempt and his conviction was affirmed. State ex rel. Bane v. Jarvis, No.
M2008-01428-COA-R3-CV, 2009 WL 2215011 (Tenn. Ct. App. July 24, 2009) (perm. app.
denied Dec. 14. 2009).

        The issues Mr. Jarvis presents in this appeal are identical to those presented in the
earlier appeal of his contempt conviction, namely:

       (1) Whether being a poor and unemployed person that is unable to pay child
       support payments on time constitute ‘Criminal Contempt’?
       (2) Whether 180 days in jail is cruel and unusual punishment for being
       unemployed and poor for reasons that are beyond my powers?
       (3) Whether my level of education with a Masters Degree and inability to
       obtain employment to meet child support payments considered to be ‘Criminal
       Contempt’?
       (4) Whether the 180 days jail sentence is a disproportional sentence for a
       charge that fails to comply with Rule 42 of Tennessee Rules of Criminal
       Procedure, showing exactly what I did to constitute criminal contempt?

        The trial court dismissed Mr. Jarvis’ petition on the grounds that the allegations in
support of the requested relief did not demonstrate that the judgment of contempt was void
or that the sentence imposed on Mr. Jarvis had expired. Inasmuch as the determination of
whether habeas corpus relief should be granted is a question of law, we review the trial
court’s ruling de novo, with no presumption of correctness given to its findings or
conclusions. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007).

        A court may grant habeas corpus relief only when “‘it appears upon the face of the
judgment or the record of the proceedings upon which the judgment is rendered’ that a
convicting court was without jurisdiction or authority to sentence a defendant, or that a
defendant's sentence of imprisonment or other restraint has expired.” Summers, 212 S.W.3d
at 255 (citing Archer v. State, 851 S.W.2d 157, 164 (Tenn.1993) (quoting State v. Galloway,
45 Tenn. (5 Cold.) 326, 336–37 (Tenn.1868)). A habeas corpus proceeding may not be used
to question the sufficiency of the evidence in the original trial to support the conviction or
to determine the question of guilt or innocence. Gant v. State, 507 S.W.2d 133, 136–37
(Tenn. Crim. App. 1973).

        Mr. Jarvis’ petition, in which he seeks to challenge the factual basis of the finding of
contempt and the sentence imposed, fails to allege facts that would support the issuance of
the writ sought. Moreover, the grounds upon which he bases his request for habeas corpus
relief are the same as those presented in his earlier appeal of his conviction.



                                              -2-
The judgment of the Davidson County Criminal Court is AFFIRMED.




                                       _________________________________
                                       RICHARD H. DINKINS, JUDGE




                                 -3-